DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment dated 11/30/2021 and Supplemental amendment dated 01/06/2022 were entered.
Amended claims 150-161 are pending in the present application, and they are examined on the merits herein.

Response to Amendment
	All of the 103(a) rejections that were set forth in the Non-Final office action dated 06/30/2021 were withdrawn in light of currently amended independent claim 150, particularly with the new limitation “at least one of the repeat sequences consists of the 36-amino-acid sequence LTPvQVVAIA wxyzGHGG (SEQ ID NO: 75)”.
	Accordingly, amended claims 150-161 are free of the prior art of record and they are in conditions for allowance.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
attorney Edmund Koundakjian on 01/06/2022.
The application has been amended as follows: 

In the Claims:
Claim 150 was amended below.
	Claim 150 (Currently amended)	An in vitro method for producing a gene-edited cell comprising transfecting in vitro a cell with a nucleic acid encoding a gene-editing protein, the gene-editing protein comprising: (a) a DNA-binding domain and (b) a nuclease domain, wherein:
(a) the DNA-binding domain comprises a plurality of repeat sequences and at least one of the repeat sequences consists of the 36-amino-acid sequence[[:]] LTPvQVVAIA wxyzGHGG (SEQ ID NO: 75), wherein:
		“v” is Q, D or E[[‘]],
		“w” is S or N,
		“x” is N or H,
		“y” is D, A, H, N, K, or G, and
“z” is GGKQALETVQRLLPVLCQD (SEQ ID NO: 670) or GGKQALETVQRLLPVLCQA (SEQ ID NO: 671); and
	(b) the nuclease domain comprises a catalytic domain of a nuclease,
wherein the transfecting results in the cell expressing the gene-editing protein to result in a gene-edited cell.
	
REASON FOR ALLOWANCE
The prior art does not teach or fairly suggest an in vitro method for producing a gene-edited cell using a nucleic acid encoding a gene-editing protein comprising a DNA binding domain containing a plurality of repeat sequences in which at least one of the repeat sequences consists of the 36-amino-acid sequence LTPvQVVAIA wxyzGHGG (SEQ ID NO: 75), wherein: “v” is Q, D or E, “w” is S or N, “x” is N, H or I, “y” is D, A, H, N, K, or G, and “z” is GGKQALETVQRLLPVLCQD (SEQ ID NO: 670) or GGKQALETVQRLLPVLCQA (SEQ ID NO: 671); particularly in light of the “unexpected” results exhibiting by cells expressing gene-editing proteins containing one or more 36-amino-acid repeat sequences containing the amino-acid sequence GHGG (FIG. 12A and Example 58). 
Accordingly, claims 150-161 are allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  

/QUANG NGUYEN/Primary Examiner, Art Unit 1633